Citation Nr: 1216616	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-33 718	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  

This appeal to the Board of Veterans' Appeals arose from a November 2006 rating decision.  In this rating decision, the RO, inter alia, denied service connection for PTSD, hypertension, a prostate condition, and irritable bowel syndrome.  

In October 2007, the Veteran filed a notice of disagreement (NOD) with the denial of service connection of each of the four issues addressed in the November 2006 rating decision.  The Veteran also raised the claims for service connection for hearing loss and tinnitus in October 2007.   A statement of the case (SOC) was issued in September 2008 as to the four claims denied in the November 2006 rating decision.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in October 2008, in which he stated that he only sought to appeal the issue of service connection for PTSD.  Thus, entitlement to service connection for PTSD was the only issue perfected for appeal to the Board.

In a May 2008 rating decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement with this decision in January 2009, and a SOC was issued in June 2010.  The Veteran filed a substantive appeal with respect to both claims (via a VA Form 9) in June 2010.

In an August 2010 rating decision, the RO, inter alia, granted service connection for PTSD, tinnitus, and hearing loss. Each award was made effective the date of the claim for that benefit-December 5, 2005 for PTSD, and November 5, 2007 for hearing loss and tinnitus.  The Veteran has not initiated an appeal with respect to either the effective date of each award, or the initial rating assigned for each disability.

In response to the Veteran's request for a hearing before a Veterans Law Judge at the RO in his August 2008 substantive appeal, a July 2011 letter informed him that the requested Board hearing was scheduled for August 17, 2011.  In July 2011, the Veteran called the RO to request that his hearing be rescheduled.  However, in correspondence received in February 2012, the Veteran cancelled his Board hearing request.  

As a final preliminary, the Board points out that, in March 2012, the RO generated a VA Form 8, Certification of Appeal, with regard to the issues of service connection for hypertension, irritable bowel syndrome, and a prostate condition.  Also, in January 2011 and April 2012, the Veteran's representative submitted informal hearing presentations as to these issues.  However, review of both the paper claims file and the electronic file reveals that the Veteran has not perfected an appeal with a timely-filed substantive appeal as to the denial of service connection for hypertension, irritable bowel syndrome, or a prostate condition.  As such, these matters are not properly before the Board, and the current appeal is limited to those matters set forth on the title page.  


FINDING OF FACT

In an August 2010 rating decision, VA granted the Veteran's claims for service connection for PTSD, hearing loss, and tinnitus.  


CONCLUSION OF LAW

Because the August 2010 awards of service connection for PTSD, hearing loss, and tinnitus represent a full grant of the benefits sought on appeal with respect to each claim, there remains no case or controversy over an issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 
38 C.F.R. § 20.101(a).

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the denials of service connection for PTSD, tinnitus, and hearing loss, in a rating decision dated in August 2010, each of these service connection claims was granted, and the Veteran has not disagrees with an assigned effective or rating for any award.

Under these circumstances, the Board finds that the only claims on appeal have been granted by the decision of a lower adjudicative body that fully resolved the Veteran's appeal as to each claim.  The Veteran was notified of this fact at the time of August 2010 rating decision, and has not in any way disagreed with any RO determination with respect to any award.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to the claims for service connection for PTSD, tinnitus, and hearing loss must be dismissed.



ORDER

The appeal as to the claims for service connection for PTSD, hearing loss, and tinnitus is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


